Name: Decision of the EEA Joint Committee NoÃ 70/1999 of 2Ã June 1999 amending ProtocolÃ 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: employment;  labour market;  economic policy;  research and intellectual property;  technology and technical regulations;  cooperation policy
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(25)Decision of the EEA Joint Committee No 70/1999 of 2 June 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 284 , 09/11/2000 P. 0057 - 0058Decision of the EEA Joint CommitteeNo 70/1999of 2 June 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 27/1999 of the EEA Joint Committee of 26 February 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include Community activities concerning analysis, research and cooperation in the field of employment and the labour market (Council Decision 98/171/EC)(2).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take as from 1 January 1999,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in Article 15 of Protocol 31 to the Agreement after paragraph 4:"5. The EFTA States shall, from 1 January 1999, participate in the Community activities referred to in paragraph 8.6. The EFTA States shall contribute financially to the activities referred to in paragraph 8 in accordance with Article 82(1)(a) of the Agreement.7. The EFTA States shall participate fully in the EC committee which assists the European Commission in the management, development and implementation of the activities referred to in paragraph 8.8. The Contracting Parties shall seek in particular to strengthen cooperation in the framework of Community activities which may result from the following act:- 398 L 0171: Council Decision 98/171/EC of 23 February 1998 on Community activities concerning analysis, research and cooperation in the field of employment and the labour market (OJ L 63, 4.3.1998, p. 26)."Article 2This Decision shall enter into force on 3 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1999.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 2 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 148, 22.6.2000, p. 54.(2) OJ L 63, 4.3.1998, p. 26.